Name: Commission Regulation (EC) No 1262/96 of 1 July 1996 amending Regulation (EEC) No 1059/83 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must
 Type: Regulation
 Subject Matter: civil law;  beverages and sugar;  distributive trades;  plant product;  foodstuff
 Date Published: nan

 Avis juridique important|31996R1262Commission Regulation (EC) No 1262/96 of 1 July 1996 amending Regulation (EEC) No 1059/83 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must Official Journal L 163 , 02/07/1996 P. 0018 - 0018COMMISSION REGULATION (EC) No 1262/96 of 1 July 1996 amending Regulation (EEC) No 1059/83 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape mustTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1544/95 (2), and in particular Article 32 (5) thereof,Whereas Commission Regulation (EEC) No 1059/83 of 29 April 1983 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must (3), as last amended by Regulation (EC) No 2537/95 (4), lays down detailed rules of application for the conclusion of storage contracts; whereas Article 5 (1) thereof provides, in the case of table wine only, for the conclusion of a maximum of two contracts for wines from a single winery; whereas the same conditions should be laid down for all products that may be covered by a storage contract;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1 Article 5 (1) of Regulation (EEC) No 1059/83 is hereby replaced by the following:'1. For each of the products referred to in Article 12 (c), (d) and (e) and for table wines from a single winery which are of the same type or in close economic relationship with each other and for which a common amount of aid is fixed, producers shall not conclude more than (two) long-term contracts.`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 September 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 July 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 84, 27. 3. 1987, p. 1.(2) OJ No L 148, 30. 6. 1995, p. 31.(3) OJ No L 116, 30. 4. 1983, p. 77.(4) OJ No L 260, 31. 10. 1995, p. 10.